SUBSCRIPTION AGREEMENT

This Subscription Agreement (this "Agreement"), dated as of November 15, 2011,
is made by and among Quantum Fuel Systems Technologies Worldwide, Inc., a
Delaware corporation (the "Company"), and the investors identified on the
signature page hereto (the "Investors").

WHEREAS

, the Company is offering up to $5.0 million of 10% unsecured convertible
promissory notes or such lesser amount as may be permitted under the rules of
the Nasdaq Stock Market (the "Notes") and common stock purchase warrants (the
"Warrants"), to a limited number of investors who are "Accredited Investors," as
such term is defined in Rule 501(a) of Regulation D ("Regulation D") as
promulgated by the United States Securities and Exchange Commission (the
"Commission") under the Securities Act of 1933, as amended (the "1933 Act"). The
Notes, the Warrants and the shares of Common Stock issuable upon conversion of
the Notes and exercise of the Warrants are sometimes hereinafter referred to as
the "Securities."



WHEREAS

, the Company and the Investor are executing and delivering this Agreement in
reliance upon an exemption from securities registration afforded by the
provisions of Section 4(2) and/or Regulation D , and similar exemptions under
applicable state securities laws.



WHEREAS

, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, as provided
herein, and the Investor shall purchase from the Company, the principal amount
of the Notes and the Warrants set forth on the signature page hereto. The
Investor desires to acquire the Notes and the Warrants pursuant to the terms and
conditions of this Agreement.



NOW, THEREFORE

, in consideration of the mutual covenants and other agreements contained in
this Agreement, the Company and the Investor hereby agrees as follows:



1. Subscription. In accordance with the terms and conditions of this Agreement,
the Investor, intending to be legally bound, hereby irrevocably subscribes for
and agrees to purchase the Notes and Warrants set forth on the signature page
hereto and to pay the purchase price amount set forth on the signature page in
immediately available funds contemporaneously with the execution and delivery of
this Agreement. The execution and delivery of this Agreement by the Investor
will not constitute an agreement between the Investor and the Company until this
Agreement has been accepted by the Company evidenced by receipt by the Investor
of an acceptance page of this Agreement signed by the Company, and then subject
to the terms and conditions of this Agreement. The Investor understands that
acceptance or rejection, in whole or in part, by the Company of the subscription
and agreement of the Investor to purchase the Notes and Warrants is within the
sole and absolute discretion of the Company. Likewise, the Investor understands,
acknowledges and agrees that acceptance by the Company of any subscription of an
Investor, in whole or in part, is predicated upon the representations and
warranties of the Investor as set forth hereinafter and that SUBSCRIPTIONS, ONCE
RECEIVED BY THE COMPANY AND/OR THE PLACEMENT AGENT, ARE IRREVOCABLE BY THE
INVESTOR, AND, THEREFORE, MAY NOT BE WITHDRAWN.

(b) Closing Date. The closing of the purchase and sale of the Securities
hereunder and under other Subscription Agreements (the "Closing") shall be held
at the offices of the Company after subscriptions for the Securities have been
accepted by the Company (the date of the Closing being hereinafter referred to
as the "Closing Date"). Subscriptions will not be refunded unless the Closing
does not occur or the Company rejects Investor's subscription, in whole or in
part.

(c) Deliveries. The Investor shall deliver at the Closing the Omnibus Signature
Page to this Agreement, which the Company shall authorize, upon the satisfaction
of the conditions set forth in Section 6 hereof, to attach to an execution
version of the Warrant and shall wire the subscription amount directly to an
account designated by the Company.

(d) Authority of Placement Agent. The Investor agrees that the Placement Agent,
Advanced Equities, Inc., shall have the authority to act on behalf of the
Investor in connection with this subscription and all matters related to this
transaction including, without limitation, collection of and delivery to the
Company of the Omnibus Signature Page to this Agreement, collection and
disbursement of the purchase price for the Notes and Warrants, and collection of
and delivery to the Investor of the securities evidencing the Notes and Warrant.
Furthermore, the Investor acknowledges that the Company intends to pay the
Placement Agent a fee equal to 10% of the purchase price in respect of the sale
of the Notes and Warrants to the Investor.

2. Investor's Representations and Warranties. The Investor hereby represents and
warrants to and agrees with the Company that:

(a) Information on Company. The Investor acknowledges that Investor has had
access at the EDGAR Website of the Commission to the Company's Annual Report on
Form 10-K for the year ended April 30, 2011, and all periodic and current
reports filed with the Commission thereafter (hereinafter referred to as the
"Reports"). The Investor has had the opportunity to review information regarding
the Company, its business, operations, financial condition and the terms and
conditions of the Notes and Warrants, and considered all factors Investor deems
material in deciding on the advisability of investing in the Notes and Warrants.
The offer to sell the Securities to the Investor was communicated to the
Investor by the Company and/or Placement Agent in such a manner that the
Investor was able to ask questions of and received answers from the Company or a
person acting on the Company's behalf concerning the terms and conditions of
this transaction as well as to obtain any information reasonably requested by
the Investor. Any questions raised by the Investor or its representatives
concerning the transactions contemplated by this Agreement have been answered to
the satisfaction of the Investor and its representatives. The Investor can fend
for itself, bear the economic risk of its investment and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Securities and can bear a complete
loss of its investment. No representations or warranties have been made to the
Investor by the Company or any agent, employee or affiliate of the Company and
in entering into this Agreement, the Investor is not relying on any information,
other than that which is contained in the Reports and the results of any
independent investigation by the Investor.

(b) Information on Investor. The Investor is, and will be at the time of
issuance of the Securities, an "accredited investor", as such term is defined in
Rule 501(a) of Regulation D promulgated by the Commission under the 1933 Act and
as set forth on Schedule 1 and Attachment A hereto, is experienced in
investments and business matters, has made investments of a speculative nature
and has purchased securities of United States publicly-owned companies in
private placements in the past and has such knowledge and experience in
financial, tax and other business matters as to enable the Investor to utilize
the information made available by the Company to evaluate the merits and risks
of and to make an informed investment decision with respect to the proposed
purchase, which represents a speculative investment. The Investor is not a
broker-dealer under Section 15 of the Securities Exchange Act of 1934, as
amended (the "1934 Act") or an officer, director or affiliate of the Company.
The Investor has or had a business relationship with the Company and/or
Placement Agent prior any solicitation of the Securities being offered hereby,
and was initially solicited to purchase the Securities by the Placement Agent,
which is the manner in which it became aware of the Offering of the Securities.
The Investor has the authority and is duly and legally qualified to purchase and
own the Securities. The Investor is able to bear the risk of such investment for
an indefinite period and to afford a complete loss thereof. The information set
forth on the signature page hereto regarding the Investor is accurate. The
information set forth in Schedule 1 hereto is correct in all respects.

(c) Purchase of Securities. The Investor is acquiring the Notes and Warrants in
the ordinary course of its business as principal for its own account, and not as
nominee, for investment only and not with a view toward, or for resale in
connection with, the public sale or any distribution thereof. The Investor does
not have any contract, undertaking, agreement, understanding or arrangement,
directly or indirectly, with any Person to distribute, sell, transfer or pledge
to such Person, or anyone else, all or any part of the Securities, and the
Investor has no present plan to enter into any such contract, undertaking,
agreement, understanding or arrangement. The Investor further agrees to execute
and deliver any further investment certificates as counsel to the Company deems
necessary or advisable to comply with state or federal securities laws.

(d) Compliance with Securities Act. The Investor understands and agrees that the
Securities have not been registered under the 1933 Act or any applicable state
securities laws, by reason of their issuance in a transaction that does not
require registration under the 1933 Act and applicable state securities laws
(based on the accuracy of the representations and warranties of the Investor
contained herein), and that such Securities will be "restricted securities"
within the meaning of Rule 144 under the 1933 Act and may not be sold, pledged,
assigned or transferred and must be held indefinitely in the absence of (i) an
effective registration statement under the 1933 Act and applicable state
securities laws with respect thereto or (ii) an opinion of counsel satisfactory
to the Company that such registration is not required. The Investor understands
that the Company is under no obligation to register the Securities.

(e) Restrictive Legend. Each certificate representing a Note or a Warrant shall
bear the following or similar legend (in addition to such other restrictive
legends as are required or deemed advisable under any applicable law or any
other agreement to which the Company is a party):

"THE TRANSFER OF THIS SECURITY IS SUBJECT TO RESTRICTIONS CONTAINED HEREIN. THIS
SECURITY HAS BEEN ISSUED IN RELIANCE UPON THE REPRESENTATION OF HOLDER THAT IT
HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TOWARDS THE RESALE
OR OTHER DISTRIBUTION THEREOF. THIS SECURITY AND THE SECURITIES ISSUABLE UPON
EXERCISE OR CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED, ASSIGNED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT AND ANY APPLICABLE
STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED."

(f) Common Stock Legend. The stock certificates for the Common Stock issuable
upon conversion of the Notes and exercise of the Warrants shall bear the
following or similar legend (in addition to such other restrictive legends as
are required or deemed advisable under any applicable law or any other agreement
to which the Company is a party):

"THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"), OR ANY STATE SECURITIES LAWS, AND MAY NOT
BE SOLD, OFFERED FOR SALE, PLEDGED, ASSIGNED, HYPOTHECATED OR OTHERWISE
TRANSFERRED UNLESS (A) THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
ACT, AND APPLICABLE STATE SECURITIES LAWS, COVERING ANY SUCH TRANSACTION
INVOLVING SAID SECURITIES OR (B) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY STATING THAT SUCH TRANSACTION IS EXEMPT FROM
REGISTRATION."

The Investor consents to the Company making a notation on its records or giving
instructions to any transfer agent of the Securities in order to implement the
restrictions on transfer set forth and described herein.

(g) Communication of Offer. The offer to sell the Securities was directly
communicated to the Investor by the Company and/or Placement Agent. The Investor
is not purchasing the Securities as a result of any "general solicitation or
general advertising" (within the meaning of Regulation D of the 1933 Act). At no
time was the Investor presented with or solicited by any leaflet, advertisement,
article, notice or other communication published in any newspaper, magazine, or
similar media or broadcast over television, radio or the internet, or any other
form of general advertising, or solicited or invited to attend a promotional
meeting or any seminar or meeting by any general solicitation or general
advertising.

(h) Authority; Enforceability. If the Investor is an entity, it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, limited liability
company or partnership power and authority to enter into and to consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder. This Agreement and other agreements delivered together
with this Agreement or in connection herewith have been duly authorized,
executed and delivered by the Investor and are valid and binding agreements
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors' rights generally and to
general principles of equity; and Investor has full corporate power and
authority necessary to enter into this Agreement and such other agreements and
to perform its obligations hereunder, thereunder and under all other agreements
entered into by the Investor relating hereto and thereto.

(i) No Governmental Review. The Investor understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Notes and Warrants or the fairness
or suitability of the investment in the Notes and Warrants nor have such
authorities passed upon or endorsed the merits of the offering of the Notes and
Warrants. The Investor understands that neither the Placement Agent nor legal
counsel to the Company or the Placement Agent have independently verified the
information concerning the Company included herein, all of which has been
prepared by the Company, nor has such legal counsel passed upon the adequacy or
accuracy of the information provided to the Investor herein or elsewhere. No
independent third party, such as an investment banking firm, the Placement
Agent, or other expert in evaluating businesses or securities, has made an
evaluation of the economic potential of the Company.

(j) Certain Trading Activities. The Investor has not directly or indirectly, nor
has any Person acting at the direction of the Investor, engaged in any
transactions in the securities of the Company (including, without limitation,
any short sales involving the Company's securities) since the time the Investor
was first contacted by the Company or any other Person regarding the investment
in the Company. The Investor covenants that neither it nor any Person acting at
the direction of the Investor will engage in any transactions in the securities
of the Company (including short sales) after the date hereof and prior to the
date that the transactions contemplated by this Agreement are publicly
disclosed.

(k) Correctness of Representations. The Investor represents as to the Investor
that the foregoing representations and warranties are true and correct as of the
date hereof and, unless the Investor otherwise notifies the Company prior to the
Closing Date shall be true and correct as of the Closing Date.

3. Company Representations and Warranties. The Company represents and warrants
to and agrees with the Investor that:

(a) Due Incorporation. The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware and has
the requisite corporate power to own its properties and to carry on its business
as disclosed in the Reports. The Company is duly qualified as a foreign
corporation to do business and is in good standing in California.

(b) Outstanding Stock. All issued and outstanding shares of capital stock of the
Company have been duly authorized and validly issued and are fully paid and
nonassessable.

(c) Authority; Enforceability. This Agreement, the Note and the Warrant and any
other agreements delivered together with this Agreement or in connection
herewith (collectively "Transaction Documents") have been duly authorized,
executed and delivered by the Company and are valid and binding agreements
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors' rights generally and to
general principles of equity. The Company has full corporate power and authority
necessary to enter into and deliver the Transaction Documents and to perform its
obligations thereunder.

(d) Consents. No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company
is required for the execution by the Company of the Transaction Documents and
compliance and performance by the Company of its obligations under the
Transaction Documents, including, without limitation, the issuance and sale of
the Securities, other than the filing by the Company of a Notice of Sale of
Securities on Form D with the Commission under Regulation D of the Securities
Act, applicable Blue Sky filings, or otherwise as may be required by the Nasdaq
Stock Market. The Transaction Documents and the Company's performance of its
obligations thereunder have been approved by the Company's board of directors.

(e) No Violation or Conflict. Neither the issuance and sale of the Notes and
Warrants nor the performance of the Company's obligations under this Agreement
and all other agreements entered into by the Company relating thereto by the
Company will violate, conflict with, result in a breach of, or constitute a
default under (A) the certificate of incorporation or bylaws of the Company, (B)
to the Company's knowledge, any decree, judgment, order, law, treaty or
regulation applicable to the Company of any court, governmental agency or body,
or arbitrator having jurisdiction over the Company, or (C) the terms of any
material bond, debenture, note or other evidence of indebtedness, agreement,
stock option or other similar plan, indenture, lease, mortgage, deed of trust or
other instrument to which the Company is a party or by which it is bound, except
the violation, conflict, breach, or default of which would not have a Material
Adverse Effect on the Company. For purpose of this Agreement, a "Material
Adverse Effect" shall mean a material adverse effect on the financial condition,
results of operations, properties or business of the Company and its
Subsidiaries taken as a whole. For purposes of this Agreement, "Subsidiary"
means, with respect to any entity at any date, any corporation, limited or
general partnership, limited liability company, trust, estate, association,
joint venture or other business entity) of which more than 50% of (i) the
outstanding capital stock having (in the absence of contingencies) ordinary
voting power to elect a majority of the board of directors or other managing
body of such entity, (ii) in the case of a partnership or limited liability
company, the interest in the capital or profits of such partnership or limited
liability company or (iii) in the case of a trust, estate, association, joint
venture or other entity, the beneficial interest in such trust, estate,
association or other entity business is, at the time of determination, owned or
controlled directly or indirectly through one or more intermediaries, by such
entity.

(f) Issuance of Notes and Warrants. The Notes and Warrants upon issuance:

(i) will be, free and clear of any security interests, liens, claims or other
encumbrances, subject to restrictions upon transfer, set forth herein, under the
1933 Act and any applicable state securities laws;

(ii) have been, or will be, duly and validly authorized, fully paid and
nonassessable;

(iii) will not have been issued or sold in violation of any preemptive or other
similar rights of the holders of any securities of the Company;

(iv) will not subject the holders thereof to personal liability by reason of
being such holders; and

(v) will have been issued in reliance upon an exemption from the registration
requirements of and will not result in a violation of Section 5 under the 1933
Act.

(g) Title to Assets. Each of the Company and its subsidiaries has good and valid
title to all of its real and personal property, free and clear of any mortgages,
pledges, charges, liens, security interests or other encumbrances, except for
those disclosed in the Company's Reports or such that, individually or in the
aggregate, do not cause a Material Adverse Effect. Any leases of the Company and
each of its subsidiaries are valid and subsisting and in full force and effect.

(h) Reporting Company. The Company is a publicly-held company subject to
reporting obligations pursuant to Section 13 of the 1934 Act and has a class of
common shares registered pursuant to Section 12(g) of the 1934 Act. Pursuant to
the provisions of the 1934 Act, the Company has filed all reports and other
materials required to be filed thereunder with the Commission during the
preceding twelve months.

(i) No General Solicitation. Neither the Company, nor any of its affiliates, nor
to its knowledge, any person acting on its or their behalf, has engaged in any
form of "general solicitation" or "general advertising" (within the meaning of
Regulation D under the 1933 Act) in connection with the offer or sale of the
Securities.

(j) Correctness of Representations. The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects and, unless the Company otherwise notifies the Investors prior
to the Closing Date, shall be true and correct in all material respects as of
the Closing Date.

(k) No Material Adverse Effect. No Material Adverse Effect has occurred since
July 31, 2011.

4. Use of Proceeds. The Company intends to use the proceeds from the sale of the
Notes and Warrants for general working capital which may include the repayment
of debt.

5. Securities Law Disclosures. The Company may in its sole discretion, following
the Closing Date, (i) issue a press release and/or file a Current Report on Form
8-K with the Commission disclosing the transactions contemplated hereby and (ii)
make such other disclosures, filings and notices in the manner and time required
by the Commission, any state securities commission, any national securities
exchange or the Nasdaq Stock Market.

6. Conditions to Investor's Obligations. The obligations of the Investor under
Section 1(b) of this Agreement are subject to the fulfillment at or before the
Closing of each of the following conditions, any of which may be waived in
writing by the Investor:

(a) Representations and Warranties. The representations and warranties of the
Company contained in Section 3 shall be true and correct in all material
respects on and as of the Closing with the same effect as if made on and as of
the Closing.

(b) Performance. The Company shall have performed or fulfilled in all material
respects all agreements, obligations and conditions contained herein required to
be performed or fulfilled by the Company at or prior to the Closing.

(c) Regulatory Matters. None of the issuance and sale of the Notes and Warrant
pursuant to this Agreement or any of the transactions contemplated by any of the
other Transaction Documents shall be enjoined (temporarily or permanently) and
no restraining order or other injunctive order shall have been issued in respect
thereof. There shall not have been any legal action, order, decree or other
administrative proceeding instituted against the Company or against the Investor
relating to the issuance of the Securities or the Investor's activities in
connection therewith or any other transactions contemplated by this Agreement or
the other Transaction Documents.

(d) Consents. The Company shall have obtained any and all consents, permits and
waivers necessary or appropriate for consummation of the transactions
contemplated by the Transaction Documents.

(e) No Material Adverse Effect. There shall not have been any Material Adverse
Effect related to the Company or its assets and properties since July 31, 2011
(except for any Material Adverse Effect that has been publicly disclosed prior
to the date hereof).

7. Conditions to the Company's Obligations. The obligations of the Company under
Section 1(b) of this Agreement are subject to the fulfillment at or before the
Closing of each of the following conditions, any of which may be waived in
writing by the Company:

(a) Representations and Warranties. The representations and warranties of the
Investor contained in Section 2 shall be true and correct in all material
respects on and as of the Closing with the same effect as if made on and as of
the Closing.

(b) Performance. The Investor shall have performed or fulfilled in all material
respects all agreements, obligations and conditions contained herein required to
be performed or fulfilled by the Investor at or prior to the Closing.

(c) Subscription Payments. The Investor shall have delivered the aggregate
subscription payment for the Notes and Warrants in the amount specified for the
Investor on the signature page hereto.

(d) Regulatory Matters. None of the issuance and sale of the Notes and Warrants
pursuant to this Agreement or any of the transactions contemplated by any of the
other Transaction Documents shall be enjoined (temporarily or permanently) and
no restraining order or other injunctive order shall have been issued in respect
thereof. There shall not have been any legal action, order, decree or other
administrative proceeding instituted against the Company or against the Investor
relating to the issuance of the Notes and Warrants or the Investor's activities
in connection therewith or any other transactions contemplated by this Agreement
or the other Transaction Documents.

(e) Consents. The Company shall have obtained any and all consents, permits and
waivers necessary or appropriate for consummation of the transactions
contemplated by the Transaction Documents.

8. Miscellaneous.

(a) Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable overnight courier service with charges prepaid, or
(iv) transmitted by hand delivery, electronic mail, or facsimile, addressed as
set forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by electronic mail or facsimile, with accurate confirmation
generated by the transmitting facsimile machine, at the address or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), (b) the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (c) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The addresses for such communications shall be: (i) if to the Company, to:
Quantum Fuel Systems Technologies Worldwide, Inc., 17872 Cartwright Road,
Irvine, CA 92614, Attn: Chief Financial Officer, telecopier: (949) 474-3086, and
(ii) if to the Investor, to: the address and telecopier number indicated on the
signature pages hereto.

(b) Entire Agreement; Assignment. This Agreement and other documents delivered
in connection herewith represent the entire agreement between the parties hereto
with respect to the subject matter hereof and may be amended only by a writing
executed by both parties. Neither the Company nor the Investor have relied on
any representations not contained or referred to in this Agreement and the
documents delivered herewith. No right or obligation of the Company shall be
assigned without prior notice to and the written consent of the Investor.

(c) Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by facsimile transmission
or by .pdf signature and delivered electronically.

(d) Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of California or in the federal courts located
in the state of California. The parties and the individuals executing this
Agreement and other agreements referred to herein or delivered in connection
herewith on behalf of the Company agree to submit to the jurisdiction of such
courts. The prevailing party shall be entitled to recover from the other party
its reasonable attorney's fees and costs. In the event that any provision of
this Agreement or any other agreement delivered in connection herewith is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of any
agreement.

(e) Specific Enforcement, Consent to Jurisdiction. The Company and the Investor
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement and to enforce specifically the
terms and provisions hereof, this being in addition to any other remedy to which
any of them may be entitled by law or equity. Subject to Section 9(d) hereof,
each of the Company, the Investor and any signatory hereto in his personal
capacity hereby waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction in
California of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper. Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.

(f) Independent Nature of Investors.   The Company acknowledges that the
obligations of the Investor under the Transaction Documents are several and not
joint with the obligations of any other Investor who is also purchasing
Securities in the transaction (collectively, with the Investor, referred to as
the "Investors"), and none of the Investors shall be responsible in any way for
the performance of the obligations of any of the other Investors under the
Transaction Documents.  The Company acknowledges that the decision of each of
the Investors to purchase the Notes and Warrants has been made by each of such
Investors independently of any of the other Investors and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company which may have been made or
given by any of the other Investors or by any agent or employee of any of the
other Investors, and none of the Investors or any of its agents or employees
shall have any liability to any of the Investors (or any other person) relating
to or arising from any such information, materials, statements or opinions.  The
Company acknowledges that nothing contained in any Transaction Document, and no
action taken by any of the Investors pursuant hereto or thereto shall be deemed
to constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  The Company
acknowledges that each of the Investors shall be entitled to independently
protect and enforce its rights, including without limitation, the rights arising
out of the Transaction Documents, and it shall not be necessary for any of the
other Investors to be joined as an additional party in any proceeding for such
purpose.  The Company acknowledges that it has elected to provide all of the
Investors with the same terms and Transaction Documents for the convenience of
the Company and not because Company was required or requested to do so by the
Investors.  The Company acknowledges that such procedure with respect to the
Transaction Documents in no way creates a presumption that the Investors are in
any way acting in concert or as a group with respect to the Transaction
Documents or the transactions contemplated thereby.

(g) Consent. As used in the Agreement, "consent of the Investors" or similar
language means the consent of holders of not less than a majority of the
outstanding principal amount of the Notes owned by Investors on the date consent
is requested.

(h) Omnibus Signature Page. This Agreement is intended to be read and construed
in connection with the Convertible Note and Warrant. Accordingly, pursuant to
the terms and conditions of this Agreement it is hereby agreed that the
execution by the Investor of this Agreement in the place set forth herein shall
constitute agreement to be bound by the terms and conditions of the other
agreements executed in connection with this Agreement, with the same effect as
if each such separate, but related agreement, was separately signed.

 

[Signatures appear on the following page.]

 

 

OMNIBUS SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT


IN WITNESS WHEREOF

, the Investor hereby represents and warrants that the Investor has read this
entire Agreement and related hereto and incorporated by reference therein and
hereby executes and delivers this Agreement as of the ___ day of November, 2011.



INVESTOR

PRINCIPAL AMOUNT OF NOTES SUBSCRIBED

WARRANT

Name:

Address:

 

Fax:

 

/s/ Investor

(Signature)

Title:

$

For up to ___________________

shares of Common Stock

 

ACCEPTANCE:

 

IN WITNESS WHEREOF, the Company has duly executed and delivered this Agreement
as of the 15th day of November, 2011.

QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC., a Delaware corporation



By:_/s/ W. Brian Olson

Name: W. Brian Olson

Title: Chief Financial Officer



 

Schedule 1 to Subscription Agreement

Name: _______________________

INVESTOR QUESTIONNAIRE

Purpose of this Questionnaire

The Note and Warrants and the shares of Common Stock issuable upon conversion of
the Note and exercise of the Warrant (collectively, the "Securities") of Quantum
Fuel Systems Technologies Worldwide, Inc., a Delaware corporation (the
"Company"), will be offered without registration under the Securities Act of
1933, as amended (the "Act"), or the securities laws of any state, in reliance
on the exemptions contained in Section 4(2) of the Act and Regulation D
promulgated thereunder and on similar exemptions under applicable state laws.
Under Section 4(2) of the Act and/or certain state securities laws, the Company
may be required to determine that an individual, or an individual together with
a "purchaser representative," or each individual equity owner of an investing
entity meets certain suitability requirements before offering to sell the
Securities to such individual or entity. THE COMPANY MAY, IN ITS DISCRETION,
EXCLUDE ANY INDIVIDUAL FROM THE OFFERING TO THE EXTENT NECESSARY TO COMPLY WITH
APPLICABLE FEDERAL AND STATE SECURITIES LAWS. This Investor Questionnaire does
not constitute an offer to sell or a solicitation of an offer to buy the
Securities or any other security.

Instructions.

Please complete this questionnaire by filling in the information called for,
checking the appropriate boxes, and signing below.



Representations



The undersigned hereby represents to the Company as follows:

1. Accredited Investor Status. The undersigned has read the definition of
"accredited investor" as defined in Rule 501 of Regulation D attached hereto as
Attachment 1, and certifies that either (check one):

c The undersigned is an "accredited investor."

2. Domicile/State of Organization. The undersigned's state of
domicile/organization is _______________ and the undersigned was solicited to
purchase the securities in such state and is executing this Investor
Questionnaire in such state.

The foregoing representations are true and accurate as of the date hereof. The
undersigned undertakes to notify the Company regarding any material change in
the information set forth above prior to the purchase by the undersigned of any
Securities of the Company.

Dated: _________, 2011

__________________________ Address:_________________________
Signature of Subscriber Telephone:_______________________
Facsimile:________________________
Email:__________________________

__________________________
Print Name of Subscriber(s)

__________________________
Print Title (if applicable)

ATTACHMENT 1

Rule 501. Definitions and Terms Used in Regulation D ("Regulation D") under the
United States Securities Act of 1933, as amended (the "Act").

As used in Regulation D, the term "accredited investor" shall mean any person
who comes within any of the following categories, or who the issuer reasonably
believes comes within any of the following categories, at the time of the sale
of the securities to that person:

(1) Any bank as defined in Section 3(a)(2) of the Act or any savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; any broker dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended; insurance company as defined in Section 2(13) of the Act; investment
company registered under the Investment Company Act of 1940, as amended, or a
business development company as defined in Section 2(a)(48) of that Act; any
Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958, as amended; any plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; any employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974, as amended, if
the investment decision is made by a plan fiduciary, as defined in Section 3(21)
of such Act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000; or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors;

(2) Any private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;

(3) Any organization described in Section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;

(4) Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

(5) Any natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of his purchase exceeds $1,000,000 (excluding the
value of an individual's primary residence, and any indebtedness on such
residence in excess of the value of such residence should be deducted from the
net worth calculation);

(6) Any natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person's spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

(7) Any trust with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D;
and

(8) Any entity in which all of the equity owners are accredited investors.

 

 